Citation Nr: 0024130	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
bilateral hearing loss disorder.  

2.  Entitlement to service connection for a bilateral hearing 
loss disorder.  

3.  Entitlement to service connection for a cervical spine 
condition.  

4.  Whether the claim for an evaluation greater than 40 
percent for a low back disability is in appellate status.  

5.  Entitlement to a total disability rating due to 
individual unemployability, based on service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 1998 and in March 
1999 by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefits 
sought on appeal were denied.

Although the veteran initially requested a hearing before a 
Member of the Board, he subsequently withdrew his hearing 
request in a statement dated June 2000. 

The issues of entitlement to an evaluation greater than 40 
percent for a low back disability and for TDIU are addressed 
in the remand section of the opinion.  


FINDINGS OF FACT

1.  Evidence of nexus between a current bilateral hearing 
loss disorder and service has been received since the RO's 
February 1992 decision.  As this evidence was not previously 
of record, this evidence must be considered in order to 
fairly decide the merits of the claim.

2.  The probative medical evidence connects the current 
bilateral hearing loss to service.  

3. A cervical spine disorder manifested subsequent to service 
is not shown to be related to that service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a bilateral hearing loss disorder 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999). 

3.  The claim for service connection for a cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

With respect to the first prong of the three step test, the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

If new and material evidence has been received, a 
determination on well groundedness is next made.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that, under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. 38 C.F.R. § 3.303(b).  


I.  Bilateral hearing loss disorder.

The veteran contends new and material evidence has been 
submitted sufficient to reopen his claim for a hearing loss 
disorder, and that service connection is warranted.  For the 
following reasons and bases, we find that the evidence 
supports his contentions.  

A claim to reopen a hearing loss disorder was most recently 
finally denied in a February 1992 rating decision.  The RO 
determined that the current evidence was not sufficient to 
show a nexus between the veteran's service and a current 
hearing loss disorder.  The evidence submitted in conjunction 
with the 1992 claim shows that a letter, dated February 1991 
and from F.F., M.D., was submitted which noted that the 
veteran attributed his current hearing loss disability to 
service and also noted that "[t]his letter is to primarily 
document the fact that he sustained some of this hearing 
loss...in the service.  

Since February 1992 additional evidence has been received.  A 
letter, dated November 1998, from J.W., M. D. shows that the 
veteran was evaluated for hearing loss and tinnitus, and that 
the examiner also reviewed an audiogram dated May 24, 1971.  
The examiner concluded that the 1971 report showed that 
veteran had high frequency sensory neural hearing loss, which 
was similar to the 1998 audiogram, performed in that office.  
In addition, the examiner stated that "[a]fter close 
questioning [of the veteran]", it was the examiner's opinion 
that this hearing loss is due to noise exposure, which he 
most likely incurred in the military as a "gunner."  He 
further stated the basis of his opinion was that the veteran 
had this type of hearing loss present in his 20s, at which 
time his primary noise exposure was in the military and he 
had not yet had time for the normal progression of 
presbycusis to occur.  The examiner also noted that the 
veteran relayed an incident in service where he suffered a 
head injury, and noted that although it was possible that 
this contributed to his hearing loss disorder, that, in 
essence this etiological conclusion could not be "proved 
either way".

We find that this recent evidence is both new and material, 
in that it presents new information, that is material to the 
claim.  

We must next determine whether the claim is well grounded.  
As this evidence, which is presumed credible, shows that a 
current disability is manifested that has been etiologically 
linked to service, we conclude that the claim is well 
grounded.  

Finally we must now determine whether service connection is 
appropriate.  We first note that a letter dated December 1980 
is also of record.  That letter, by J.K., M.D., shows that 
the veteran was employed as a carpenter, and was "of course 
exposed to loud noise".  The examiner concludes that "I am 
not sure where most of his problem came from, but he probably 
has the loss from noise exposure."  The letter also notes 
that the veteran's audiogram dated May 1971 was a pre-
employment screening audiogram from a paper mill, and that 
the veteran reported holding that job for eight weeks.  

The report of the May 1971 audiogram shows that the veteran 
reported jobs as a copper smith, for one week, a security 
guard for 3 years, and as an inspector for one year prior to 
the date of the audiogram.  

The veteran's TDIU claim, dated August 1989, reflects that he 
indicated that he was a carpenter from November 1972 to 
August 1989.  

Returning to the opinion given in 1998, we note that the 
examiner compared the veteran's 1971 audiogram records and 
his 1998 audiogram report, concluding the hearing loss was 
similar, before providing a medical opinion.  This examiner 
did definitely tie the veteran's hearing loss to noise 
exposure, and concluded that this noise exposure was most 
likely incurred in the military as a gunner.  Although the 
examiner apparently did not review the veteran's claims 
folder, and his opinion was apparently based on a somewhat 
inaccurate oral history, in that the veteran's long 
experience as a carpenter was not mentioned, this omission 
gives us somewhat less pause because the first audiogram 
showing a hearing loss disorder is dated May 1971, reportedly 
even before his eight week job at a paper mill.  

Thus, according to the record, as it was complied at that 
time, the veteran was a copper smith for a very brief period 
after service, and was also a security guard and inspector.  
Thus, the omission of his work as a carpenter post May 1971 
in the veteran's account of his oral history does not appear 
to change the factual premise that the 1998 examiner relied 
on when reviewing the May 1971 audiogram, which noted his 
jobs as a copper smith, security guard, and inspector, and 
the relative duration of each.  Thus, as that factual 
premise, at least as it relates to a hearing loss disability 
manifested in 1971 that is currently manifested, is intact, 
the conclusion that the veteran's hearing loss disability is 
proximately due to his in-service noise exposure is not as 
incredible as would ordinarily otherwise seem with such a 
factual omission.  

In addition, we point out that although the veteran's 
separation examination, dated May 1964, did not disclose a 
hearing loss disability, we note that only his left ear 
appears to have been tested, by whispered and spoken voice.  
The current medical evidence draws medical conclusions based 
on both on a current audiogram, an audiogram report dated May 
1971, and a medical opinion providing a link based on this 
objective testing.  Thus, we find that the current opinion is 
more probative than the whispered or spoken voice testing 
performed on one ear in 1964.

Therefore, although some of the veteran's current hearing 
loss disability may be attributable to his post service noise 
exposure, we conclude that, in order to afford the veteran 
the benefit of every doubt, the 1998 opinion is sufficiently 
probative so that the evidence is in equipoise, and that 
service connection is therefore warranted.  38 C.F.R. 
§§ 3.102, 4.3 (1999). 


II.  Cervical spine.  

The veteran contends that service connection for a cervical 
spine or neck disability is warranted.  He specifically 
contends that he suffered a head injury in service that 
resulted in cervical spine residuals.

Service medical records show that on January 28, 1964, the 
veteran reported being attacked by unknown parties, where he 
was hit in the face with an "object".  The examiner noted a 
laceration over the left eyebrow, and found no fracture.  The 
wound was reportedly sutured.  A January 29, 1964 record 
shows that the veteran inquired as to whether he had to 
"pull duty with current injury (stitches over left eye)".  
A February 3, 1964 note shows that the veteran came in for 
suture removal, and that 6 sutures were removed from his left 
eyebrow.  Both his neck and his spine were clinically 
evaluated as normal on his separation medical examination, 
dated May 1964.  

The veteran has submitted a copy of his Social Security 
Administration decision, dated August 1990, noting that he 
had "chronic pain syndrome and degenerative lumbar disc 
disease", and that his chronic pain precluded substantial 
gainful activity.  

An April 1998 letter from  D.P., M.D., shows that the veteran 
had developed advanced cervical disc disease and degenerative 
joint disease of his neck.  

A letter, dated May 1998 from KS, M.D., shows that the 
veteran reported three to four years of neck pain.  Review of 
an MRI scan reportedly showed multiple level spondylosis, 
which the examiner opined "probably has been present for 
years".  His neurological examination was reportedly normal.  
The diagnosis was moderate to severe cervical spondylosis 
without myelopathy.  

However, as indicated above, in order for a claim to be well 
grounded, there must be some competent evidence of nexus 
between service and a current disorder.  Here there is none.  
The veteran's service medical records show no such 
disability, and the recent evidence shows only that he 
manifests current cervical spine disorders.  The SSA decision 
not only does not show a nexus to service, it does not show 
that a neck or cervical spine disability was found in 1990.  

The evidentiary record also contains several statements 
submitted by the appellant attempting to provide the missing 
link between the cervical spine disorder and his period of 
active duty.  These statements, however, consist of lay 
evidence, historically deemed by the Court as insufficient to 
render a claim well grounded.  In this regard, it is noted 
that the Court has indicated that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

In addition, we note that the veteran's wife has provided  a 
lay statement, dated November 1998, indicating, in essence, 
that he suffers from residuals of a head injury, and that he 
manifested 22 stitches from this head injury to his head, 
eyes, and nose in service.  However, we first must point out 
that the evidence most contemporaneous with the incident in 
question, that is, the service medical records from January 
and February 1964, show only a laceration above the eyebrow 
that required 6 sutures and no fracture.  Second, a claimant 
would not meet his burden of presenting a plausible or 
possible claim merely by offering lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Thus, as there is no competent medical evidence of record 
showing either a neck injury in service, or that there is a 
nexus between service and a current cervical spine disorder, 
the claim is not well grounded, and must be denied.  



ORDER

1.  The claim for service connection for a hearing loss 
disability is reopened.  

2.  Service connection for a bilateral hearing loss disorder 
is granted.  

3.  Service connection for a cervical spine condition is not 
well grounded and is denied.  



REMAND

We first note that the claim for an evaluation greater than 
40 percent for a low back disability was decided in an August 
1998 rating decision (RD).  However, it does not appear that 
this issue was included in the veteran's September 1998 
notice of disagreement (NOD).  There was also a 
communication, dated November 1998, which was received by VA 
with respect to a variety of issues, however, even if this 
constitutes a valid NOD, we note that no SOC was issued with 
respect to the low back disability after that date, so that 
appellate review is premature.  See Manlincon v. West, 12 
Vet. App. 238 (1999). 

In addition, we note that the claim for a total disability 
rating due to individual unemployability, based on service-
connected disability (TDIU), is inextricably intertwined with 
what rating we assign to the low back disability.  Thus, this 
claim is held in abeyance during the pendency of this remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether a 
timely NOD has been submitted with 
respect to the issue of an increased 
evaluation for a low back disability, and 
if so, issue an SOC pursuant to Manlincon 
above.  

2.  The RO should then review the 
veteran's claims and determine whether 
they can now be granted.  If any decision 
remain adverse to the veteran, he and his 
representative should be furnished with 
an SSOC and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

